Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant's claim for domestic priority based PCT application PCT/US2018/031451 filed on 05/07/2018, and US non-provisional applications 16/064961, 16/107617, and 16/131453 filed on 6/21/2018, 08/21/2018, and 09/14/2018. 
Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected on the ground of nonstatutory double patenting of the claims in U.S. Patent No. 11024306 B2. 
17334416				US 11024306 B2
1. A system to generate threads in a networked computer environment, the system comprising: 
a data processing system executing a natural language processor component and an action handler component to: receive, by the natural language processor component, a first input audio signal detected by a sensor of a client computing device; 
parse, by the natural language processor component, the first input audio signal to identify a first request; select, by the action handler component, a service provider device to fulfill the first request and an action data structure comprising a form definition in a schema-based format that indicates parameters required for fulfillment of the first request; generate, by the action handler component, a node graph based on the form definition that indicates the parameters required for the fulfillment of the first request, the node graph including parameter nodes that correspond to the parameters required for the fulfillment of the first request and that indicate slots in a dialog frame that is based on the form definition and that is a data structure that indicates the parameters required for the fulfillment of the first request; 






identify, by the action handler component, an open slot of the dialog frame based on the node graph, the open slot being one of the slots in the dialog frame that has an empty value; generate, by the action handler component, a first dialog candidate based on the open slot of the dialog frame; and 
transmit, by the action handler component, the first dialog candidate to the client computing device.
1. A system to generate threads in a networked computer environment: 

a data processing system executing a natural language processor component and an action handler component to: receive, by the natural language processor component, a first input audio signal detected by a sensor of a client computing device; 
parse, by the natural language processor component, the first input audio signal to identify a first request; select, by the action handler component, a service provider device to fulfill the first request and an action data structure comprising a form definition in a schema-based format that indicates parameters required for fulfillment of the first request; generate, by the action handler component, a node graph based on the form definition that indicates the parameters required for the fulfillment of the first request, the node graph including parameter nodes that correspond to the parameters required for the fulfillment of the first request and that indicate slots in a dialog frame that is based on the form definition and that is a data structure that indicates the parameters required for the fulfillment of the first request, and the node graph further including a validation node that indicates that a value of a parameter node in the node graph that is an input to the validation node is to be sent to and validated by the service provider device; 
identify, by the action handler component, an open slot of the dialog frame based on the node graph, the open slot being one of the slots in the dialog frame that has an empty value; generate, by the action handler component, a first dialog candidate based on the open slot of the dialog frame; 
transmit, by the action handler component, the first dialog candidate to the client computing device; 
receive, by the natural language processor component, a second input audio signal detected by the sensor of the client computing device in response to the first dialog candidate rendered at the client computing device; 
parse, by the natural language processor component, the second input audio signal to identify a parameter; 
store, by the action handler component, the parameter into the open slot of the dialog frame; and transmit, by the action handler component, the action data structure to the service provider device to fulfill the first request.
12. A method to generate communication threads in a networked computer environment, the method comprising: 
receiving, by a natural language processor component executed by a data processing system, a first input audio signal detected by a sensor of a client computing device; 
parsing, by the natural language processor component, the first input audio signal to identify a first request; selecting, by an action handler component executed by the data processing system, a service provider device to fulfill the first request and an action data structure comprising a form definition in a schema-based format indicating parameters required for fulfillment of the first request; generating, by the action handler component, a node graph based on the form definition that indicates the parameters required for the fulfillment of the first request, the node graph including parameter nodes that correspond to the parameters required for the fulfillment of the first request and that indicate slots in a dialog frame that is based on the form definition and that is a data structure that indicates the parameters required for the fulfillment of the first request; 






identifying, by the action handler component, an open slot of the dialog frame based on the node graph, the open slot being one of the slots in the dialog frame that has an empty value; generating, by the action handler component, a first dialog candidate based on the open slot of the dialog frame; and 
transmitting, by the action handler component, the first dialog candidate to the client computing device.
11. A method to generate communication threads in a networked computer environment: 

receiving, by a natural language processor component executed by a data processing system, a first input audio signal detected by a sensor of a client computing device; 
parsing, by the natural language processor component, the first input audio signal to identify a first request; selecting, by an action handler component executed by the data processing system, a service provider device to fulfill the first request and an action data structure comprising a form definition in a schema-based format indicating parameters required for fulfillment of the first request; generating, by the action handler component, a node graph based on the form definition that indicates the parameters required for the fulfillment of the first request, the node graph including parameter nodes that correspond to the parameters required for the fulfillment of the first request and that indicate slots in a dialog frame that is based on the form definition and that is a data structure that indicates the parameters required for the fulfillment of the first request, and the node graph further including a validation node that indicates that a value of a parameter node in the node graph that is an input to the validation node is to be sent to and validated by the service provider device; identifying, by the action handler component, an open slot of the dialog frame based on the node graph, the open slot being one of the slots in the dialog frame that has an empty value; generating, by the action handler component, a first dialog candidate based on the open slot of the dialog frame; 
transmitting, by the action handler component, the first dialog candidate to the client computing device; receiving, by the natural language processor component, a second input audio signal detected by the sensor of the client computing device in response to rendering the first dialog candidate at the client computing device; parsing, by the natural language processor component, the second input audio signal to identify a parameter; storing, by the action handler component, the parameter into the open slot of the dialog frame; and transmitting, by the action handler component, the action data structure to the service provider device to fulfill the first request.
20. A system to generate threads in a networked computer environment, the system comprising: a data processing system executing a natural language processor component and an action handler component to: 
receive, by the natural language processor component, a first input audio signal detected by a sensor of a client computing device; 
parse, by the natural language processor component, the first input audio signal to identify a first request; select, by the action handler component, a service provider device to fulfill the first request and an action data structure that indicates parameters required for fulfillment of the first request; 
generate, by the action handler component, a node graph based on the action data structure that indicates the parameters required for the fulfillment of the first request, the node graph including parameter nodes that correspond to the parameters required for the fulfillment of the first request; 







identify, by the action handler component, an open slot of the action data structure that indicates the parameters required for the fulfillment of the first request, based on the node graph; 
generate, by the action handler component, an input request based on the open slot of the action data structure; and 
transmit, by the action handler component, the input request to the client computing device.
19. A system to generate threads in a networked computer environment: a data processing system executing a natural language processor component and an action handler component to: 

receive, by the natural language processor component, a first input audio signal detected by a sensor of a client computing device; 
parse, by the natural language processor component, the first input audio signal to identify a first request; select, by the action handler component, a service provider device to fulfill the first request and an action data structure that indicates parameters required for fulfillment of the first request; 
generate, by the action handler component, a node graph based on the action data structure that indicates the parameters required for the fulfillment of the first request, the node graph including parameter nodes that correspond to the parameters required for the fulfillment of the first request, and the node graph further including a validation node that indicates that a value of a parameter node in the node graph that is an input to the validation node is to be sent to and validated by the service provider device; 

identify, by the action handler component, an open slot of the action data structure that indicates the parameters required for the fulfillment of the first request, based on the node graph; 
generate, by the action handler component, an input request based on the open slot of the action data structure; 
transmit, by the action handler component, the input request to the client computing device; receive, by the natural language processor component, a second input audio signal detected by the sensor of the client computing device in response to the input request rendered at the client computing device; parse, by the natural language processor component, the second input audio signal to identify a parameter; store, by the action handler component, the parameter into the open slot of the action data structure; and transmit, by the action handler component, the action data structure to the service provider device to fulfill the first request.


Limitations of claims 2 and 13 in the instant application correspond to the combination of limitations set forth in claims 1 and 11 of US 11024306 B2. 
Limitations of claims 3 and 14 in the instant application correspond to the combination of limitations set forth in claims 2 and 12 of US 11024306 B2. 
Limitations of claims 4 and 15 in the instant application correspond to the combination of limitations set forth in claims 3 and 13 of US 11024306 B2.
Limitations of claims 5 and 16 in the instant application correspond to the combination of limitations set forth in claims 4 and 14 of US 11024306 B2. 
 Limitations of claims 6 and 17 in the instant application correspond to the combination of limitations set forth in claims 5 and 15 of US 11024306 B2. 
Limitations of claims 7 and 18 in the instant application correspond to the combination of limitations set forth in claims 6 and 16 of US 11024306 B2. 
Limitations of claims 8 and 19 in the instant application correspond to the combination of limitations set forth in claims 7 and 17 of US 11024306 B2. 
Limitations of claim 9 in the instant application correspond to the combination of limitations set forth in claim 8 of US 11024306 B2. 
Limitations of claim 10 in the instant application correspond to the combination of limitations set forth in claim 9 of US 11024306 B2. 
Limitations of claim 11 in the instant application correspond to the combination of limitations set forth in claim 10 of US 11024306 B2. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131(c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.   
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 11-20 are rejected under 35 USC 103(a) as being unpatentable over Suleman et al. (US 2015/0039292 A1) in view of Pitschel et al. (US 9922642 B2).
Regarding Claims 1 and 12, Suleman discloses a system to generate threads in a networked computer environment (Fig. 1), the system comprising:
a data processing system executing a natural language processor component and an action handler component (¶29, Cloud Based Service 104 comprising NLP service 114 and server 106) to: 
receive, by the natural language processor component, a first input audio signal detected by a sensor of a client computing device (¶28 and ¶32, receive user speech input via smartphone); 
parse, by the natural language processor component, the first input audio signal to identify a first request (¶33, NLP 114 analyze user speech input to determine meaning and a specific command); 
select, by the action handler component, a service provider device to fulfill the first request (¶27, select from internal service provided by user smartphone or external services provided by external devices; ¶28, e.g., “send email to Bob” -> select smartphone email application) and an action data structure comprising a form definition in a schema-based format that indicates parameters required for fulfillment of the first request (¶46, template pipeline 318 access template memory 320 to define / refine a command template; ¶72, each command may be associated with a respective template in template memory store 320); 
generate, by the action handler component, a command data structure based on the form definition that indicates the parameters required for the fulfillment of the first request (¶72, extraction pipeline 322 analyzes user query for entities and relationships among entities in current user query and prior related user queries to populate a template in order to build up a command and its parameters), the command data structure including parameter nodes that correspond to the parameters required for the fulfillment of the first request (¶86, cross referencing the entities already filled in by template system 318 with the entities required by a particular command; e.g., ¶85, determine that a command “find a flight” corresponding to “Get me a flight to Calgary leaving on Friday” requires parameter “departure city”) and that indicate slots in a dialog frame that is based on the form definition and that is a data structure that indicates the parameters required for the fulfillment of the first request (¶85, the system maintains a linear mapping between all possible filled or unfilled entity states, and predefined questions related to each entity state); 
identify, by the action handler component, an open slot of the dialog frame based on the command data structure, the open slot being one of the slots in the dialog frame that has an empty value (¶85, in the example of the command “find a flight” corresponding to “Get me a flight to Calgary leaving on Friday” that requires parameter departure city, which is unfilled); 
generate, by the action handler component, a first dialog candidate based on the open slot of the dialog frame (¶86, determine a clarification question based on the cross referencing; ¶85, e.g., determined that departure city is required and generate clarification question “which city would you like to leave from?”); and 
transmit, by the action handler component, the first dialog candidate to the client computing device (¶88, select clarification question and present dialog to the user).
Suleman does not disclose that the generated command data structure is a node graph. 
Pitschel teaches a digital assistant / data processing system (Fig. 3A) comprising natural language processor component and action handler component (Col 9, Rows 1-5, processing modules; i.e., NLP processing module 332) to select service provider device to fulfill requests (Col 9, Rows 15-24 and Col 10, Rows 6-16, NLP 332 takes words / tokens resulting from speech to text processing to determine what actionable intent / domain was implicated by user speech; actionable intent representing a task to be performed associated with a task flow implemented in a task flow model).
The data processing system generates a node graph based on form definition indicating parameters required for fulfillment of request where the node graph including parameter nodes that correspond to the parameters required for the fulfillment of requests (Col 10, Rows 39-51, natural language processing based on ontology, a hierarchical structure with actionable intent nodes and property nodes where a linkage between an actionable intent node and a property node in the ontology defines how a parameter represented by the property node pertains to the task represented by the actionable intent node; Col 12, Rows 21-34 and Col 13, Rows 23-39, process words / tokens to identify actionable intent of user request to generate structure query to represent the identified actionable intent that includes parameters for one or more node within the domain for the actionable intent and at least some of the parameters are populated with the specific information and requirements specified in the user request). 
The node graph parameter nodes indicate slots in a dialog frame / data structure indicating parameters required for the fulfillment of requests (Col 13, Rows 40-57 and see Fig. 3C, interpret “Make me a dinner reservation at a sushi place at 7” to identify “restaurant reservation” actionable intent where the ontology indicates a structured query for “restaurant reservation” domain with parameters “cuisine”, “time”, “date”, “party size”, etc.; Col 13, Rows 51-56 and Col 14, Rows 28-33, when user utterance contains insufficient information to complete the parameters {party size} and {date}, invoke dialogue flow processor 334 to determine and generate questions “For how many people?” and “on which day?”).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to generate a node graph based on the form definition that includes parameter nodes corresponding to parameters required for the fulfillment of requests and that indicates slots in a dialog frame in order to define how a parameter represented by a property node pertains to a task represented by an actionable intent node (Pitschel, Col 10, Rows 48-51) in order to associate words or tokens generated from speech to text processed speech input with an actionable intent representing the task that can be performed (Pitschel, Col 10, Rows 6-11). 
Regarding Claims 2 and 13, Suleman discloses wherein the system is to: 
receive, by the natural language processor component, a second input audio signal detected by the sensor of the client computing device in response to the first dialog candidate rendered at the client computing device (¶88, subsequent to steps 810 and 812 where relevant clarification questions were pretend to the user, receive user queries to extract additional entities);
 parse, by the natural language processor component, the second input audio signal to identify a parameter (¶33, analyze query to determine meaning / specific command; ¶88, extract additional entities); 
store, by the action handler component, the parameter into the open slot of the dialog frame (¶72 and ¶88, extract additional entities and further populate the template); and 
transmit, by the action handler component, the action data structure to the service provider device to fulfill the first request (¶87, perform the command when all the required entities are determined).
Regarding Claims 3 and 14, Suleman discloses wherein the action handler component is to: 
store the action data structure with the parameter in the open slot of the dialog frame as a form state (¶72, extraction pipeline 322 analyzes user queries for entities and works with template system 318 to populate templates stored in template memory 320); 
transmit the form state to the service provider device for validation of the parameter (¶86, cross referencing already filled entities with required entities for the specific command to determine clarification question); 
receive an updated form state (¶81, dialog driver 306 maintains conversation / system states and determine states like clarification, speech error, NLP error, unknown request, etc.;); and 
update the action data structure based on the updated form state (¶81, dialog driver 306 maintains conversation / system states and determine states like clarification speech error, NLP error, unknown request, etc.; ¶¶87-88, after dialog / clarification question is selected and presented to the user, any new entities that have been extracted are also provided to template system at step 814).
Regarding Claims 4 and 15, Suleman discloses wherein the action handler component is to: 
transmit a form state comprising the parameter in the open slot of the dialog frame to the service provider device for validation by the service provider device (¶86, cross referencing already filled entities with required entities for the specific command to determine clarification question); 
receive an updated form state that indicates the parameter in the open slot of the dialog frame is invalid (in view of ¶81, dialog driver 306 maintains conversation / system states and determine states like speech error, NLP error, unknown request, etc.); and 
generate a second dialog candidate based on the open slot of the dialog frame (¶82, generate clarification questions accordingly to extract entities needed to invoke a particular function).
Regarding Claims 5 and 16, Suleman discloses wherein the action handler is to store a form state comprising the parameter in the open slot based on transmitting the action data structure to the service provider device (¶72, extraction pipeline 322 analyzes user queries for entities and works with template system 318 to populate templates stored in template memory 320).
Regarding Claims 6 and 17, Suleman discloses wherein the system is to: 
store, by the action handler component and based on the transmission of the action data structure to the service provider device, a form state based on the first request (¶72, extraction pipeline 322 analyzes user queries for entities and works with template system 318 to populate templates stored in template memory 320); 
receive, by the natural language processor component, a third input audio signal detected by the sensor of the client computing device, the third input audio signal comprising a second request (¶73-74, subsequent to “find me a flight from Calgary”, input “change that to New York”); 
select, by the action handler component, the service provider device to fulfill the second request and a second action data structure comprising associated with the second request (¶27, select from internal service provided by user smartphone or external services provided by external devices; ¶29, select external service corresponding to Flight 118A); and 
fill, by the action handler component, at least one slot of the second action data structure based on the form state based on the first request (¶79, template system 318 may store filled or partially filled template as user speech inputs are processed; ¶74, replace “Calgary” with “New York”).
Regarding Claims 7 and 18, Suleman discloses wherein the action handler component is to: 
identify each of a plurality of open slots in the dialog frame (¶86, cross reference entities already filled into the template with required entities for the specific command); and 
generate a respective dialog candidate for each of the plurality of open slots in the dialog frame (¶86, determine a clarification question based on the cross referencing; ¶85, e.g., determined that departure city is required and generate clarification question “which city would you like to leave from?”).
Regarding Claims 8 and 19, Suleman discloses a remote application launcher executed by the data processing system that is to: 
generate a digital component comprising an indication of an application associated with the service provider device and installed at the client computing device, the digital component to launch the application associated with the service provider device; and transmit the digital component to the client computing device (¶34, cloud based service 104 receives applicable response and provide the same to smartphone 102 to invoke internal services installed on smartphone 102; see ¶27, internal service installed on smartphone includes email, IM, SMS, etc.).
Regarding Claim 9, Suleman discloses wherein the system is to: 
identify, by the action handler component, a second open slot of the dialog frame (¶85, in the example of “Get me a flight to Calgary on Friday”, determine that the template entity corresponding to departure city is missing); 
generate, by the action handler component, a second dialog candidate based on the second open slot of the dialog frame (¶85, generate clarification question “which city would you like to leave from?”); 
transmit, by the action handler component, the second dialog candidate to the client computing device (¶88, select clarification question and present dialog to the user); 
receive, by the natural language processor component, a third input audio signal detected by the sensor of the client computing device in response to rendering the second dialog candidate at the client computing device (¶88, receive user queries to extract additional entities; ¶85, for example, “Get me a flight from Toronto to Calgary”); 
parse, by the natural language processor component, the third input audio signal to identify an entity (¶33, NLP 114 analyze user speech input to determine meaning and a specific command; ¶88, receive user queries to extract additional entities); 
expand, by the action handler component, the entity into a format associated with the second open slot of the dialog frame based on an expansion policy associated with the client computing device (¶86, cross reference entities already filled into the template with required entities for the specific command; ¶74, in one example, “find me a flight from Calgary” and subsequently say “Change that to New York”, interpret or expand “that” in view of “find me a flight from Calgary” to mean “find me a flight from New York”); and 
store, by the action handler component, the expanded entity into the second open slot of the dialog frame (¶79, template system 318 may store filled or partially filled template as user speech inputs are processed; ¶86, cross reference entities already filled into the template with required entities for the specific command).
Regarding Claim 10, Suleman discloses wherein the action handler component is to convert the parameter into a format associated with the open slot of the dialog frame (¶74, reformat "Find me a flight from Calgary" and subsequent query "Change that to New York" into a second user query “change Calgary to New York” in order to extract entities; ¶79, template system 318 may store filled or partially filled template as user speech inputs are processed).
Regarding Claim 20, Suleman discloses a system to generate threads in a networked computer environment (Fig. 1), the system comprising: 
a data processing system executing a natural language processor component and an action handler component (¶29, Cloud Based Service 104 comprising NLP service 114 and server 106) to: 
receive, by the natural language processor component, a first input audio signal detected by a sensor of a client computing device (¶28 and ¶32, receive user speech input via smartphone); 
parse, by the natural language processor component, the first input audio signal to identify a first request (¶33, NLP 114 analyze user speech input to determine meaning and a specific command); 
select, by the action handler component, a service provider device to fulfill the first request (¶27, select from internal service provided by user smartphone or external services provided by external devices; ¶28, e.g., “send email to Bob” -> select smartphone email application) and an action data structure that indicates parameters required for fulfillment of the first request (¶46, template pipeline 318 access template memory 320 to define / refine a command template; ¶72, each command may be associated with a respective template in template memory store 320); 
generate, by the action handler component, a command data structure based on the action data structure that indicates the parameters required for the fulfillment of the first request (¶72, extraction pipeline 322 analyzes user query for entities and relationships among entities in current user query and prior related user queries to populate a template in order to build up a command and its parameters), the command data structure including parameter nodes that correspond to the parameters required for the fulfillment of the first request (¶86, cross referencing the entities already filled in by template system 318 with the entities required by a particular command; e.g., ¶85, determine that a command “find a flight” corresponding to “Get me a flight to Calgary leaving on Friday” requires parameter “departure city”); 
identify, by the action handler component, an open slot of the action data structure that indicates the parameters required for the fulfillment of the first request, based on the command data structure (¶85, in the example of the command “find a flight” corresponding to “Get me a flight to Calgary leaving on Friday” that requires parameter departure city, which is unfilled);
generate, by the action handler component, an input request based on the open slot of the action data structure (¶86, determine a clarification question based on the cross referencing; ¶85, e.g., determined that departure city is required and generate clarification question “which city would you like to leave from?”); and 
transmit, by the action handler component, the input request to the client computing device (¶88, select clarification question and present dialog to the user).
Suleman does not disclose that the generated command data structure is a node graph. 
Pitschel teaches a digital assistant / data processing system (Fig. 3A) comprising natural language processor component and action handler component (Col 9, Rows 1-5, processing modules; i.e., NLP processing module 332) to select service provider device to fulfill requests (Col 9, Rows 15-24 and Col 10, Rows 6-16, NLP 332 takes words / tokens resulting from speech to text processing to determine what actionable intent / domain was implicated by user speech; actionable intent representing a task to be performed associated with a task flow implemented in a task flow model).
The data processing system generates a node graph based on form definition indicating parameters required for fulfillment of request where the node graph including parameter nodes that correspond to the parameters required for the fulfillment of requests (Col 10, Rows 39-51, natural language processing based on ontology, a hierarchical structure with actionable intent nodes and property nodes where a linkage between an actionable intent node and a property node in the ontology defines how a parameter represented by the property node pertains to the task represented by the actionable intent node; Col 12, Rows 21-34 and Col 13, Rows 23-30, process words / tokens to identify actionable intent of user request to generate structure query). 
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to generate a node graph based on the form definition that includes parameter nodes corresponding to parameters required for the fulfillment of requests and that indicates slots in a dialog frame in order to define how a parameter represented by a property node pertains to a task represented by an actionable intent node (Pitschel, Col 10, Rows 48-51) in order to associate words or tokens generated from speech to text processed speech input with an actionable intent representing the task that can be performed (Pitschel, Col 10, Rows 6-11). 
Claim 11 is rejected under 35 USC 103(a) as being unpatentable over Suleman et al. (US 2015/0039292 A1) in view of Pitschel et al. (US 9922642 B2) as applied to claim 1, in further view of Deoras et al. (“Joint Discriminative Decoding of Words and Semantic Tags for Spoken Language Understanding”, IEEE Transactions on Audio, Speech, and Language Processing, Vol 21, No. 8, August 2013).
Pitschel modified Suleman to fill a template with entities by generating a node graph / structured query with parameter nodes that are linked together to indicate a hierarchical relationship between the slots in the dialog frame (Col 13, Rows 33-46 in view of Fig. 3C, generating a structured query representing the identified actionable intent with parameter nodes {cuisine}, {Time}, {date}, {party size} and the like structured in the restaurant reservation domain hierarchy) and a value of a slot that is lower in the hierarchical relationship depends on a value of a slot that is higher in the hierarchal relationship (Col 13, Rows 59-63 and Fig. 3C showing node “restaurant” being hierarchically higher than node “location”, where the value of the parameter {location} is dependent on the value of the parameter {restaurant}; i.e., if the user requested a sushi restaurant “near me” (i.e., “restaurant” node having a value “near me”), NLP 332 populates a {location} parameter (i.e., filling a template) in the structured query with GPS coordinates (i.e., value of GPS coordinate dependent on the value “near me”) from user device 104). 
The combination of Suleman and Pitschel does not disclose wherein the node graph is a directed acyclic graph. 
Deoras discloses a data processing system executing a natural language processing component (Fig. 2, ASR in a SLU Cascade Architecture) to generate a directed acyclic graph representing both the words and semantic tags for the words appear (p. 1616, perform speech decoding to generate a word lattice that encodes an exponential number of (exponential in the number of states (nodes) present in the lattice) of hypotheses in a very compact data structure that is a directed acyclic graph) with parameter nodes are linked together to indicate a hierarchal relationship between slots in a dialog frame (p. 1616, directed acyclic graph G = (V, E) where V and E denotes set of vertices (nodes / states) and edges (arcs / links) associated with a word label w).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to generate a structure query / node graph in accordance to a directed acyclic graph having vertices / nodes and edges that links the nodes together in a hierarchical relationship in order to encode an exponential number of hypotheses in a very compact data structure (Deoras, p. 1616).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        09/23/2022